Case 8:18-cv-02270-MSS-AAS Document 11 Filed 10/11/18 Page 1 of 2 PageID 35




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION
                                  )
MARK COLBATH,                     )
                                  )
                                  )
         Plaintiff,               ) Case No.: 8:18-cv-2270-MSS-AAS
     v.                           )
                                  )
CHW GROUP, INC. d/b/a CHOICE HOME )
WARRANTY,                         )
                                  )
                                  )
         Defendant.               )

                                  NOTICE OF SETTLEMENT

Plaintiff, MARK COLBATH, (“Plaintiff”), through his attorney, Hormozdi Law Firm, LLC,

informs this Honorable Court that the Parties have reached a settlement in this case. Plaintiff

anticipates dismissing this case, with prejudice, within 30 days.


                                              RESPECTFULLY SUBMITTED,


October 11, 2018                                     By:_/s/ Shireen Hormozdi_____________
                                                     Shireen Hormozdi
                                                     State Bar No: 0882461
                                                     Hormozdi Law Firm, LLC
                                                     1770 Indian Trail Lilburn Road, Suite 175
                                                     Norcross, GA 30093
                                                     Tel: 678-395-7795
                                                     Fax: 866-929-2434
                                                     E-mail: shireen@norcrosslawfirm.com
                                                     Attorney for Plaintiff
Case 8:18-cv-02270-MSS-AAS Document 11 Filed 10/11/18 Page 2 of 2 PageID 36




                               CERTIFICATE OF SERVICE

       On October 11, 2018, I electronically filed the Notice of Settlement with the Clerk of the
U.S. District Court, using the CM/ECF system. I e-mailed a copy of the filed Notice of Settlement
to Defense Counsel, Brian Tretter, at btretter@choicehomewarranty.com.

                                            By:_/s/ Shireen Hormozdi_____________
                                                   Shireen Hormozdi
